Citation Nr: 1727966	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-47 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a respiratory disorder other than sinusitis and rhinitis, to include as secondary to service-connected ear and nose disabilities (claimed as chronic pneumonia and chronic bronchitis).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Informal conferences were held before a Decision Review Officer (DRO) at the RO in March 2010, June 2010, and December 2014.  A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  The conference reports and a transcript of the Board hearing are of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  In an August 2015 letter, the Veterans Law Judge granted a 60-day extension of time based on a request from the Veteran's representative; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case for further development in March 2016, and the case has since been returned to the Board for appellate review.  While the case was in remand status, the Agency of Original Jurisdiction (AOJ) granted the claims for service connection for bilateral hearing loss, tinnitus, chronic ear infections with vertigo, a respiratory disorder as secondary to the chronic ear infections (evaluated as sinusitis), and rhinitis in a November 2016 rating decision.  The Veteran has not expressed disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Regarding the respiratory disorder claim, the RO originally adjudicated the claim as one for service connection chronic pneumonia and chronic bronchitis.  See October 2008 claim; September 2010 statement of the case (SOC).  During the Board hearing, the Veterans Law Judge clarified, and the Veteran confirmed that the respiratory disorder claim on appeal did not include a sinus disorder.  See Bd. Hrg. Tr. at 24-25.  Thereafter, while the AOJ did grant service connection for both a respiratory disorder evaluated as sinusitis and rhinitis and found that those determinations were considered full grants of those issues on appeal, it also readjudicated the claim for a respiratory disorder other than sinusitis or rhinitis and recertified that issue to the Board.  See November 2016 supplemental SOC.  Given the nature of the Veteran's contentions and the AOJ's actions, the Board finds that the issue remains in appellate status as recharacterized above.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claim.

The Veteran has contended that the environment he worked in during service compromised his immune system, which caused his in-service respiratory illness, ultimately resulting in current recurring episodes of bronchitis.  See December 2010 written statement.  He has also contended that his in-service ear issues are related to his current ear infections and earaches, which have triggered separate issues with bronchitis infections.  He believes that his ear, sinus, and bronchitis problems are all related.  See, e.g., September 2012 VA respiratory examination report; May 2015 Bd. Hrg. Tr. at 15-26.

The Board remanded the claim in March 2016 to obtain an additional VA medical opinion that addressed some remaining medical questions and the Veteran's theory regarding his compromised his immune system.  See June 2009 and September 2012 VA examination reports, with findings described in the prior remand.

The AOJ obtained a VA medical opinion in October 2016; however, the opinion is inadequate, inasmuch as the examiner determined that the Veteran did not have a chronic pulmonary/respiratory disorder because his VA problem list did not contain such a disorder.  No further explanation was provided.

The AOJ obtained an additional VA medical opinion in November 2016.  The examiner determined that it was less likely than not that the Veteran's mild chronic obstructive pulmonary disease (COPD) by pulmonary function testing (PFTs) was incurred in or caused by the claimed in-service injury, event, or illness, to include aircraft pressurization duties, and was more likely than not the result of his smoking history.  In so finding, the examiner indicated that the environment the Veteran worked in during service did result in problems with his inner ears, vertigo, and sinuses, but not his COPD.  The examiner also indicated that the Veteran was admitted to the hospital during service for a diagnosis of pneumonia probable, but the chest x-ray officially read negative, and he was discharged with a diagnosis of infection, upper respiratory (diffuse), acute - treated, cured.  This opinion is consistent with the September 2012 VA examiner's opinion that was based on a complete factual history (with the exception of the causal theory regarding a compromised his immune system) attributing the Veteran's COPD to his smoking history and finding that he had an in-service viral URI, not pneumonia.

The Veteran has since been granted service connection for chronic ear infections with vertigo, a respiratory disorder as secondary to the chronic ear infections with vertigo (evaluated as sinusitis), and rhinitis.  See November 2016 rating decision.  In addition, the November 2016 VA examination report as written is unclear as to whether the Veteran's noted history of episodic acute bronchitis are manifestations of the COPD, one of the now-service connected ear or nose disabilities, or a separately diagnosable disorder.  Based on the foregoing, and given the Veteran's contentions as to service connection on a secondary basis, an additional VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the November 2016 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current respiratory disorder other than sinusitis and rhinitis that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.  The November 2016 VA examination report contains a detailed factual background for the requested opinion, and additional treatment records are identified below.

The Veteran has contended that the environment he worked in during service compromised his immune system, which caused his in-service respiratory illness, ultimately resulting in current recurring episodes of bronchitis.  See December 2010 written statement.  He has also contended that his in-service ear issues are related to his current ear infections and earaches, which have triggered separate issues with bronchitis infections.  He has indicated that he thinks that his ear, sinus, and bronchitis problems are all related.  See, e.g., September 2012 VA respiratory examination report; May 2015 Bd. Hrg. Tr. at 15-26.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current respiratory disorders other than sinusitis and rhinitis (beginning around October 2008).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's now service-connected chronic ear infections with vertigo, a respiratory disorder as secondary to the chronic ear infections with vertigo (evaluated as sinusitis), and/or rhinitis.

In providing this additional opinion, the examiner should address the following, in addition to any other findings otherwise observed in the claims file:

(1) the Veteran's smoking history (see, e.g., September 2012 VA examination and May 2015 Bd. Hrg. Tr. at 12); 

(2) the Veteran's post-service history of bronchitis infections.  He or she should discuss whether these infections represent manifestations of the diagnosed COPD and/or a service-connected ear or nose disability (as outlined above), as opposed to a separately diagnosable disorder.

The November 2016 VA examiner indicated that the Veteran has episodic acute bronchitis that is related to his smoking history.  See also, e.g., May 2002 and April 2005 Gulf Coast Immediate Care private treatment records (historical diagnoses); VA treatment records from September 2004 (historical diagnosis of bronchitis with instruction to stop smoking); May 2010 (recent onset of symptoms with assessment of bronchitis during appeal period); December 2015, February 2016, and April 2016 (pulmonary consultations with testing).

The record indicates that the Veteran stopped smoking around 2005, and other VA treatment records suggest that the episodes of acute bronchitis may be related to upper respiratory problems.  See, e.g., VA treatment records from July 2009 (otolaryngology consultation showing a diagnosis of allergic respiratory disease with instructions to use medication early in nose and sinus infection to attempt to stop episodes of bronchitis); May 2013 (primary medical history including acute bronchitis); August 2016 (otolaryngology consultation for chief complaint of recurrent sinusitis with nasal obstruction, without smoking history listed; assessment of marked nasal septa deviation, episodes of bronchitis, possible allergies by history, nasal polyps small).

(3) the Veteran's contentions as outlined above related to his claim for service connection on a secondary basis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

